Citation Nr: 0716329	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for dizziness and 
vertigo, to include as secondary to service-connected 
bilateral hearing loss and tinnitus.

2.  Entitlement to an increased compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947 and periodic Reserves duty from 1950 through 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision which 
continued the noncompensable rating for bilateral hearing 
loss and denied service connection for dizziness and vertigo, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.

The Board notes that the veteran had previously filed claims 
for an earlier effective date for his service-connected 
tinnitus and an increased rating for his service-connected 
tinnitus in May 2001.  Although the veteran did submit a 
timely notice of disagreement in July 2001, he failed to 
timely perfect his appeal.  Thus, the Board will not address 
these issues.

Pursuant to a May 2007 motion and the Board's granting 
thereof later in May 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims.  

With regard to the veteran's claim of entitlement to an 
increased compensable disability rating for bilateral hearing 
loss, the Board notes that the last examination was performed 
in September 2004.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2006).  In the present case, the veteran has 
continued to complain of increased hearing loss since his 
last VA examination.  See VA audiological treatment note, 
January 19, 2005.  In light of this evidence, the Board finds 
that a new VA audiological examination is in order.

Additionally, the veteran's representative argued that the 
veteran should be afforded extraschedular consideration for 
his bilateral hearing loss.  Although the representative 
states that the RO considered the veteran's claim on an 
extraschedular basis, the claims file does not reflect this.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2006).  The veteran 
contends that his bilateral hearing loss affects his job 
performance.  The RO/AMC should address this question on 
remand.

The issue of entitlement to service connection for dizziness 
and vertigo, to include as secondary to service-connected 
bilateral hearing loss and tinnitus, also requires further 
development.  The veteran participated in a September 2004 VA 
audiological examination, and the examiner stated that a 
diagnosis of dizziness/vertigo was beyond the scope of the 
audiology department.  The RO subsequently requested an Ear, 
Nose and Throat (ENT) evaluation to determine the nature and 
etiology of the claimed conditions.  It is unclear, however, 
whether the veteran was subsequently examined by the ENT 
clinic.  The matter of whether the veteran's complaints of 
dizziness and vertigo are related to service or his service-
connected bilateral hearing loss and tinnitus remains 
unclear.  The veteran's claim must be remanded for another VA 
examination.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a letter informing him of VA's duties to 
notify and assist, compliant with 
current case law.  Specifically, the 
veteran should be informed of how to 
substantiate his claim of service 
connection under 38 C.F.R. § 3.310. 

2.  The RO/AMC should obtain the 
veteran's VA treatment records relating 
to hearing problems, dizziness, and 
vertigo from September 2004 to the 
present.

3.  After receipt of the aforementioned 
records and any additional evidence 
submitted by the veteran, the veteran 
must be scheduled for a VA audiological 
examination to determine his current 
bilateral hearing acuity.  Audiometric 
testing and the Maryland CNC test 
should be administered.  The examiner 
should review the claims folder in 
conjunction with the examination and 
indicate such in the report.  
Specifically, the examiner should 
describe the effects of the veteran's 
bilateral hearing loss on occupational 
functioning and daily activities.

4.  The veteran should also be 
scheduled for a VA ENT examination to 
determine the nature and etiology of 
his claimed dizziness/vertigo.  The 
examiner should review the veteran's 
claims folder in its entirety in 
conjunction with the examination and 
note that such has been accomplished in 
the examination report.

The examination should include an 
explanation of the nature and etiology 
of the veteran's dizziness/vertigo.  
Specifically, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that 
the veteran's dizziness/vertigo was 
caused or aggravated by his service-
connected bilateral hearing loss and/or 
tinnitus.  The examiner should provide 
a full rationale for any opinion 
rendered.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Upon completion of the above, the 
RO/AMC should readjudicate the claims, 
to include the question of whether the 
veteran is entitled to extraschedular 
consideration for his bilateral hearing 
loss.  In the event that the claims are 
not resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).

